Citation Nr: 1224696	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-48 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from October 1951 to July 1953, including service in South Korea during the Korean War.  

This matter comes before the Board of Veterans' Appeals, (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs Regional Offices (RO) in Jackson, Mississippi.  In that action, the RO granted service connection for PTSD and assigned a 30 percent disability rating.  The appellant was notified of that action, and he has appealed the assignment of the 30 percent rating, claiming that his disability should be rated at least 50 percent disabling.  

The  issues of entitlement to service connection for hypertension, to include as being secondary to the appellant's service-connected psychiatric disorder, entitlement to service connection for gastroesophageal reflux disease, entitlement to service connection for bilateral hearing loss, entitlement to service connection for "dizziness", entitlement to service connection for diabetes mellitus, and entitlement to an earlier effective date for the granting of service connection for PTSD have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

The clinical signs and manifestations of the appellant's service-connected depressive disorder with PTSD produces moderate to moderately severe symptoms that are productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks along with symptoms such as anxiety, irritability, sleeplessness, isolation, and depression.  It is not manifested by pronounced occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no higher, for PTSD, on appeal from an initial grant of service connection, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 2.159, 3.321(b)(1), 3.1000, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran, the appellant, or on their behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with this issue given the favorable nature of the Board's decision.

The duty to assist has been met as the RO obtained VA medical records and the two VA medical examination reports.  The medical information of record is adequate as the examinations were based on a consideration of the medical history, mental status examinations and as the disability was described in sufficient detail so the Board can render an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim.).  Consequently, the duty to notify and assist has been satisfied, as to those claims now being finally decided on appeal.

The appellant contends that he is entitled to a disability rating in excess of 30 percent for his service-connected PTSD.  For historical purposes, the Veteran was granted service connection for PTSD in an August 2009 rating decision.  A 30 percent disability rating was assigned, effective as of February 19, 2009.  The Veteran timely appealed this decision to the Board contending that he was entitled to a disability rating in excess of 30 percent.  

Disability evaluations are determined by evaluating the extent to which the appellant's service-connected disabilities affect the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  With respect to the issue before the Board, the appeal does stem from a disagreement with an evaluation assigned in connection with the original grant of service connection, and as such, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

The appellant's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2011) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 

Pursuant to the General Rating Formula, a 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions and recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation requires total occupational and social impairment, due to symptoms such as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994) (DSM-IV).  Rating agencies are charged with the responsibility of being thoroughly familiar with DSM-IV in order to apply the general rating criteria for rating mental disorders.  See 38 C.F.R. § 4.130 (2011).

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work). 

Turning to the relevant evidence of record, the Board would first note that the appellant's VA medical treatment records extending from 2004 to the present have been obtained and included in the claims folder.  A review of these records indicates that the appellant has not sought treatment for his psychiatric disorder during this time period.

In conjunction with his initial claim for benefits, the appellant underwent a VA Psychiatric Examination in April 2009.  Prior to the examination, the appellant complained of depression, loneliness, hopelessness, and sleeplessness but he did not get angry.  He further stated that he performed his hygienic duties every other day, and his wife indicated that her husband became moody and "pouty".  When asked about his contact with others, the appellant stated that he had good contact with his wife and children, along with two of his three siblings.  He further indicated that he did not spend time with friends but instead spent time with his children.  When examined, the examiner indicated that the appellant's speech was spontaneous, clear, coherent, and appeared clean and appropriately dressed.  His thought process and content was found to be unremarkable.  He was not delusional and was not suffering from hallucinations.  He did not complain of panic attacks, homicidal or suicidal ideations, or the wanting to commit violence.  

The examiner did, however, find the appellant's remote and immediate memory mildly impaired.  It was reported that the appellant had recurrent and intrusive distressing recollections of his stressors, and that he sought to avoid others and events that would remind him of the stressful events.  It was further indicated that the appellant was experiencing sleeplessness, irritability, and nightmares.  Upon completion of the examination, the appellant was diagnosed as suffering from "mild" PTSD along with an adjustment disorder with depressed mood.  A GAF score of 65 was assigned.  Total occupational and social impairment was not found but that because of his mental condition, his wife had to "walk on egg shells around him."  

The second VA psychiatric examination was accomplished in March 2011 by a different medical examiner.  During this examination, it was specifically noted that the appellant's social relationships were limited to his immediate family and a "few" friends.  His affect was found to be constricted and his mood was labeled as "depressed".  Again, upon completion of the examination, the appellant was found to be suffering from PTSD.  A GAF score of 55 was assigned.  The examiner hinted that there were deficiencies in the appellant's judgment, thinking, and family relations, and that the appellant had daily experiences of sad and morbid combat-related thoughts.  

As reported previously, the appellant along with his wife provided testimony before an RO Hearing Officer.  During that hearing, the appellant complained of depression while his spouse reported that the appellant always seemed irritable and difficult to be around.  

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010). 

In evaluating the appellant's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a non-service connected condition, 38 C.F.R. § 3.102 (2011), which requires that reasonable doubt be resolved in the appellant's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds this case nearly indistinguishable from Mittleider in that there is medical evidence of record that the appellant's psychiatric manifestations and symptoms associated with an adjustment disorder and PTSD are inextricably intertwined with one another and they cannot be separated out from each other.  

Upon reviewing the record, it is the conclusion of the Board that the evidence does support an evaluation of 50 percent for PTSD, but no higher.  The examinations accomplished have noted depression, isolation, anger-management problems, sleep deprivation, nightmares, and irritability.  The appellant appears to have social relations with family members but very little social contact with others.  Moreover, there is evidence of record that over the course of this appeal, the appellant's ability to conduct social relationships with his immediate family has decreased and become more difficult.  The record further indicates that the appellant suffered at least some, if minimal, concentration problems, restricted/constricted affect, and anxiety, but other manifestations were not documented.  In addition, the appellant's GAF scores ranged from 55 to 65 indicating moderate to moderately serious symptoms.  Nevertheless, those same records have reported that the appellant's ability to work has not been specifically affected by his PTSD. 

Although the entire record is not without a measure of ambiguity, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  As the Board is unable to conclude that the preponderance of the evidence is against the claim, the claim may not be denied.  It is the conclusion of the Board that the appellant's overall disability picture indicates that a 50 percent evaluation, but no higher, should be assigned for PTSD from the date in which the appellant submitted his claim.  38 C.F.R. § 4.7 (2011).  Hence, the appellant's claim is granted. 

However, it is also the conclusion that the evidence, in no uncertain terms, does not support an evaluation in excess of 50 percent.  He is not deemed unemployable as a result of his PTSD.  Additionally, the appellant is capable of caring for his physical well-being and he has not complained of thought disorders. 

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra.  However, the Board finds that the medical evidence demonstrates consistently and throughout that the appellant meets the criteria for a 50 percent rating from the date of his claim.  Therefore, the assignment of staged evaluations in this case is not necessary.  Further, while the benefit of any doubt has been given to the appellant, it is the conclusion of the Board that his request for an evaluation in excess of 50 percent must be denied. 

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for his psychiatric disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describes the appellant's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for his service-connected disorder.  In fact, the medical records are silent for any treatment (or hospitalization) for his disorder.  Additionally, there is not shown to be evidence of marked interference with employment solely due to the appellant's service-connected PTSD.  There is nothing in the record which suggests that the service-connected disability has markedly impacted his ability to perform a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that this service-connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted. 

Finally, in adjudicating the current appeal for an increased initial disability rating, the Board has also not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  Although the appellant is not working, he has actually retired from his previous employment, and the medical evidence of record has not suggested or indicated that the appellant is unemployable solely due to his service-connected PTSD.  As such, the Board does not find the application of Rice in this case to be appropriate. 


ORDER

Entitlement to a 50 percent disability evaluation for PTSD is granted, from the date of the original claim, subject to the laws and regulations governing monetary awards.



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


